Third District Court of Appeal
                              State of Florida

                      Opinion filed March 24, 2021.

                           ________________

                             No. 3D20-576
                      Lower Tribunal No. 19-29594
                         ________________


                   Commissioner Joe Carollo, et al.,
                            Appellants,

                                    vs.

                     Platinum Advisors, LLC, et al.,
                              Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Spencer Eig and Veronica Diaz, Judges.

     Kuehne Davis Law, P.A., and Benedict P. Kuehne and Michael T.
Davis, for appellants.

      Brodsky Fotiu-Wojtowicz, PLLC, and Benjamin H. Brodsky, for
appellees.


Before FERNANDEZ, SCALES and HENDON, JJ.

                        On Motion for Clarification

     SCALES, J.
     We grant Appellant Joe Carollo’s motion for clarification, withdraw our

opinion of February 10, 2021, and replace it with the following opinion.

     Appellants Miami City Commissioner Joe Carollo and Consulting

Associates Group, Inc. (together, “Carollo”) appeal from a non-final order

denying their motion to dismiss, on immunity grounds, the complaint of

appellees Platinum Advisors, LLC and SkyViews of America, LLC. Although

the appellees characterized their suit as directed toward Commissioner

Carollo in his individual capacity, the conduct that the appellees alleged is

actionable occurred only in Carollo’s capacity as an elected official engaged

in the legislative process. Therefore, such alleged conduct is shielded from

liability by absolute legislative immunity. Accordingly, we reverse the trial

court’s non-final order denying Carollo’s motion to dismiss the appellees’

complaint.

     I. Facts

     In 2016, during an interim when Carollo was not an elected official, he

executed a one-year services agreement (the “Agreement”) on behalf of his

private consulting firm (Consulting Associates Group, Inc.) with Platinum

Advisors. The Agreement provided that Carollo would advise Platinum

Advisors in its effort to locate a site and secure required governmental

approval to erect a Ferris wheel, also called an observation wheel. The



                                      2
Agreement imposed a duty on Carollo not to disclose Platinum Advisors’

confidential and proprietary information.

     Eventually, Platinum Advisors and its affiliate SkyViews applied to the

City of Miami for development approval of the observation wheel to be

located at Bayside Marketplace on City of Miami property.

     During the term of the Agreement, Carollo announced his candidacy

for Miami City Commissioner. Platinum Advisors terminated Carollo’s

consulting contract in September 2017, and Carollo was elected in

November 2017. Platinum Advisors proceeded with its observation wheel

application over the next two years. It received preliminary staff approvals,

entered a pre-construction phase and, after obtaining several permits, began

working at the site in August 2018. During this period before final

development approval, Carollo refrained from any involvement, both at

public meetings and behind the scenes, with Platinum Advisors’ application.

      A hearing for final planning and zoning approval of the application was

scheduled before the Miami City Commission on September 26, 2019. At

that hearing, after Platinum Advisors’ agenda item was removed from the

consent agenda by the City Attorney, the City Commission took up a

discussion of the project’s economic benefits. Carollo participated in this

public discussion. He urged his fellow Commissioners either to reject the



                                      3
application or to renegotiate its terms in order to increase revenues to the

City. As a result of this discussion, the City Commission deferred approval

of the application to a subsequent City Commission meeting. Our limited

record indicates that, at a subsequent public meeting, the City Commission

approved the project, but apparently at a greater cost to the appellees.

      On October 17, 2019, Platinum Advisors and SkyViews sued Carollo

for damages and injunctive relief relating to Carollo’s alleged (i) breach of

fiduciary duty, (ii) breach of the Agreement, and (iii) misappropriation of trade

secrets in violation of Florida’s Uniform Trade Secrets Act. 1 The complaint

alleges that by participating in the discussion on the agenda item at the

September 26, 2019 City Commission meeting, and arguing at the meeting

that the City should negotiate a more favorable deal, Carollo (i) both

disclosed and used trade secrets and confidential and proprietary

information to instigate City Commission dissent and derail the appellees’

application, (ii) committed a malicious and bad faith violation of his fiduciary

and contractual duties, and (iii) sought a political benefit to himself by




1
  The appellees’ complaint also sought to enjoin Carollo from what it alleged
were Carollo’s violations of section 112.3143(4) of the Florida Statutes. This
provision prohibits an “appointed public officer” from participating in matters
that constitute a conflict of interest.

                                       4
causing a renegotiation of the arrangement between the City and the

appellees.

      Carollo sought to dismiss the complaint, arguing that, because all of

the alleged actions giving rise to the appellees’ several counts occurred in

Carollo’s capacity as a city commissioner, he was entitled to both absolute

legislative immunity and qualified immunity. On February 20, 2020, the trial

court entered a non-final order denying Carollo’s motion to dismiss. Carollo

timely appeals this order. We have jurisdiction pursuant to Florida Rule of

Appellate Procedure 9.130(a)(3)(F)(iii). 2

      II. Analysis 3

      The appellees concede that the only conduct undertaken by Carollo

that the appellees allege is actionable occurred exclusively while Carollo was

speaking from the dais at the September 26, 2019 City Commission meeting

on an agenda item properly before the City Commission. Because Carollo’s

alleged actionable conduct occurred during the legislative process of a duly



2
 This rule reads, in relevant part, as follows: “Appeals to the district courts
of appeal of nonfinal orders are limited to those that . . . deny a motion that .
. . asserts entitlement to sovereign immunity.” Fla. R. App. P.
9.130(a)(3)(F)(iii).
3
 We review de novo a trial court’s sovereign immunity determination. City of
Miami Firefighters’ & Police Officers’ Ret. Tr. & Plan v. Castro, 279 So. 3d
803, 806 n.11 (Fla. 3d DCA 2019).

                                       5
noticed agenda item, Carollo maintains that he is entitled to both absolute

legislative immunity and qualified immunity. We agree with Carollo, that,

based on allegations of the appellees’ complaint, Carollo is entitled to

absolute immunity. Therefore, we do not reach the issue of whether Carollo

also enjoys qualified immunity.

      A city commissioner enjoys absolute legislative immunity when acting

in a legislative capacity. P.C.B. P’ship v. City of Largo, 549 So. 2d 738, 740

(Fla. 2d DCA 1989); Penthouse, Inc. v. Saba, 399 So. 2d 456, 458 (Fla. 2d

DCA 1981) (“If an exercise of legislative . . . power is involved, the immunity

is absolute.”); see also City of Pompano Beach v. Swerdlow Lightspeed

Mgmt. Co., 942 So. 2d 455, 456 (Fla. 4th DCA 2006) (“State and local

officials are immune from civil suits for their acts done within the sphere of

legislative activity.”).

       We have little difficulty concluding that, when he participated in the

discussion regarding his former client’s application – a duly noticed item on

the City Commission’s agenda – Carollo was engaged in the type of

legislative conduct normally undertaken by elected city commissioners. His

former client’s project was on the agenda for the City Commission meeting,

and Carollo participated in the discussion of the agenda item in his role as a

City Commissioner. Hence, irrespective of whether Carollo’s participation in



                                      6
the City Commission discussion was unethical or motivated by bad faith,

Carollo enjoyed absolute legislative immunity from civil suit for the comments

he made at that meeting.

      III. Conclusion

      At the motion to dismiss stage, we assume Carollo owed Platinum

Advisors the fiduciary and contractual duties alleged in the appellees’

complaint. The issue is whether Carollo enjoys immunity for his conduct that

allegedly breached those duties. Because the appellees’ complaint identifies

only conduct undertaken by Carollo during a City Commission meeting in

Carollo’s capacity as a City Commissioner, Carollo is entitled to absolute

legislative immunity for the actions identified in the appellees’ complaint. We

reverse the trial court’s denial of Carollo’s motion to dismiss and remand with

instructions for the trial court to enter an order dismissing the appellees’

complaint. 4

      Reversed and remanded with instructions.




4
 Carollo concedes that, because the appellees have not yet been given the
opportunity to amend their complaint, the dismissal should be without
prejudice. Obviously, we express no opinion on whether Carollo would be
entitled to immunity based on different conduct alleged in any amended
complaint.

                                      7